                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                 5:19-cv-00467-BO

 JUSTIN J. WHITE,

                        Plaintiff,
                                                          DEFENDANTS’ AMENDED
 v.                                                      RESPONSE TO PLAINTIFF’S
                                                           MOTION TO COMPEL
 VANCE COUNTY, NORTH CAROLINA,                          AND SANCTION DEFENDANTS
 VANCE COUNTY SHERIFF’S OFFICE,
 PETER WHITE, in his official and individual
 capacities, LAWRENCE D. BULLOCK, in
 his official and individual capacities,
 WELDON WALLACE BULLOCK, in his
 official and individual capacities.

                        Defendants.



       NOW COME the defendants, by and through counsel, and, pursuant to Local Rules 7.1(f)

and 7.2(a), file this Amended Response to Plaintiff’s Motion to Compel and Sanction Defendants

(D.E. No. 38).

       The issue before the Court is whether plaintiff could serve discovery requests by electronic

means only, absent the consent of the defendants. As discussed, in accordance with Federal Rules

of Civil Procedure Rule 5(b)(2)(E), consent in writing is a prerequisite for service via electronic

means. To date, plaintiff has neither requested nor received this requisite consent.

       Nonetheless, plaintiff has now sent deposition notices to the defendants by both electronic

means and regular mail (see attached Exhibit A). This indicates that plaintiff recognizes the proper

method of service. Additionally, it underscores that plaintiff has chosen when to follow the rules

and when not to follow the rules. However, it is not up to plaintiff to choose if and when he is

required to follow the rules. “Following rules and evincing an interest in one’s own proceeding



          Case 5:19-cv-00467-BO Document 45 Filed 10/06/20 Page 1 of 3
do not require special legal training, but rather are universal prerequisites for an orderly judicial

system, if not the hallmark of well intending individuals.” Gaston v. Anson County Board of

Educ., 2019 WL 3423590, *1 (W.D.N.C. Feb. 19, 2019) (internal citation and quotations omitted).

       To date, plaintiff still has not properly served his discovery requests despite the defendants’

numerous invitations to him to do so. Accordingly, plaintiff’s motion should be denied.

       Respectfully submitted, this the 6th day of October, 2020.

                                      /s/ Erin H. Epley
                                      CHRISTOPHER J. GEIS
                                      N.C. State Bar No. 25523
                                      ERIN H. EPLEY
                                      N.C. State Bar. No. 50690
                                      WOMBLE BOND DICKINSON (US) LLP
                                      One West Fourth Street
                                      Winston-Salem, NC 27101
                                      Telephone: (336) 721-3600
                                      Facsimile: (336) 721-3660
                                      Email: Chris.Geis@wbd-us.com
                                      Email: Erin.Epley@wbd-us.com
                                      Attorneys for Defendants




                                                 2

          Case 5:19-cv-00467-BO Document 45 Filed 10/06/20 Page 2 of 3
                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that she is an attorney at law licensed to practice in the
State of North Carolina, is attorney for defendants in this matter, and is a person of such age and
discretion as to be competent to serve process.

        I hereby certify that on October 6, 2020, I electronically filed the foregoing
DEFENDANTS’ AMENDED RESPONSE TO PLAINTIFF’S MOTION FOR LEAVE TO
FILE AMENDED COMPLAINT with the Clerk of the Court using the CM/ECF system, which
will send notification of such to the following CM/ECF participant:


       Sharika M. Robinson
       10230 Berkeley Place Drive, Suite 220
       Charlotte, NC 28262
       Telephone: 704-561-6771
       Facsimile: 704-561-6773
       srobinson@sharikamrobinsonlaw.com
       Attorney for Plaintiff


                                      /s/ Erin H. Epley
                                      Erin H. Epley, NC State Bar No. 50690
                                      WOMBLE BOND DICKINSON (US) LLP
                                      One West Fourth Street
                                      Winston-Salem, NC 27101
                                      Telephone: (336) 721-3600
                                      Facsimile: (336) 721-3660
                                      Email: Erin.Epley@wbd-us.com
                                      Attorney for Defendants




                                                3

          Case 5:19-cv-00467-BO Document 45 Filed 10/06/20 Page 3 of 3
